Citation Nr: 1232227	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  10-11 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1956 to September 1959.

This appeal arose from an October 2007 rating decision in which the RO denied the Veteran's claim for service connection for depression.  In May 2008, the Veteran filed a notice of disagreement.  A statement of this case was issued in February 2010.  The Veteran filed a substantive appeal (via a VA Form 9 Appeal to the Board of Veterans' Appeals) in February 2010.

The Board notes that, in his substantive appeal, the Veteran requested a Board hearing at the RO.  In an August 2010 correspondence, however, the Veteran stated in writing that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.704 (e) (2012).

To give the Veteran every consideration in connection in connection with the appeal, the Board has expanded the claim on appeal as reflected on the title page.
For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

In this case, the Veteran claims that he developed major depressive disorder following the sudden death of his parents while he was in boot camp, as a result of insufficient treatment for that trauma while in the Army.  

Regrettably, the Veteran's service treatment records and service personnel records are not available in this case.  The claims file shows that the Veteran's service treatment records could not be located by National Personnel Records Center (NPRC).  In an August 2007 letter, the Veteran was informed that his records has been requested from the NPRC, but that all of his service treatment records were deemed to be fire-related and that the records were, therefore, unavailable.  The Veteran was informed that these records were unavailable in a September 2007 correspondence, in the October 2007 rating decision, and in the February 2010 statement of the case.  He was given opportunity to submit any records in his possession.

Pertinent to this claim, the Board points out that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111 (West 2002).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Here, the earliest treatment record in the claims file is an October 1966 intake interview note from the Danville VA Medical Center (VAMC) which indicates that the Veteran was treated following threats to kill himself and a girlfriend.  The report includes the Veteran's sister's assertions that this was unusual behavior from the Veteran and that he was usually very quiet.  She further described the Veteran as "always very sensitive [and] nervous."  The 1966 intake note additionally references the sister's belief that  psychiatric help was recommended at the time of the Veteran's discharge.

The claims file presently includes a multitude of statements from the Veteran and statements from his brother and sister, which assert that the Veteran did not have a psychiatric disorder prior to service, and statements from the Veteran's buddies T.R. and C.W., which noted that the Veteran had observable symptoms of depression in service.  Additionally, the record includes statements from private physicians, J.S. and G.T., which relate the Veteran's psychiatric history to the death of his parents during his service.  The claims file also includes the report of the VA medical examiner who opined that it was more likely than not that the Veteran's depressive disorder originated in childhood and less likely than not that his depressive illness was secondary to his parent's death in 1956.  

Considering the evidence of record in light of the noted legal authority, the Board finds that, unfortunately, the medical evidence currently of record is inadequate, and that further VA examination and medical opinion to obtain the information needed to adequately resolve the claims on appeal are needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). (2011).  

Specifically, a medical opinion is needed to address whether any acquired psychiatric disorder clearly and unmistakably existed prior to service entrance, and, if so, whether any such pre-existing disability was not clearly and unmistakably aggravated by service.  In rendering the opinion, the examiner must consider and discuss the Veteran's medical records-including, in particular, the October 1966 report which describes what appears to be the first instance of treatment for a psychiatric disorder following service, as well as the medical opinions of Dr. J.S., Dr. G.T. and the VA examiner-along with the lay evidence of record, to include the Veteran's own statements, and statements by his sister and former service comrades submitted in support of the Veteran's claim.

Thus, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist,  at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim on appeal (as the original claim for service connection will be considered on the basis of evidence of record. .  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record before the VA examiner is complete, the RO should undertake efforts to obtain all outstanding, pertinent records. 

As for service records, the Board notes that the RO has, on a number of occasions, furnished the Veteran with NA Forms 13055 and 13075, which are used to reconstruct missing service treatment records and service personnel files.  Despite these attempts, the Veteran has not submitted these forms to the RO.  On remand, the Veteran should be given an additional opportunity to complete these forms.  38 C.F.R. § 3.159(c)(2).

Further, the RO should undertake efforts to obtain any and all outstanding  records of mental health evaluation and/or treatment Danville VAMC, and any other VA medical facility(ies) identified by the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c)(2) as regards requests for records from Federal facilities.   The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should again furnish to the Veteran NA Forms 13055 and 13075 so that he can provide information to assist in its efforts to reconstruct missing service treatment and personnel records..  If the Veteran responds and the RO determines that no further original or reconstructed records exist, the RO should render a formal finding to that effect that details the efforts that were made to obtain the records.

2.  The RO should obtain from the Danville VAMC, and any other identified VA facility, all pertinent, outstanding records of mental health evaluation and/or treatment of the Veteran, since the Veteran's September 1959 discharge from service.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims for service connection for an acquired psychiatric disorder that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, or, the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a  psychiatrist or psychologist,  at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, to include psychological testing, if appropriate, should be accomplished (with all results made available to the examining psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The psychiatrist or psychologist should clear identify all current acquired psychiatric disability(ies).  Then with respect to each such diagnosed psychiatric disability, the physician should address the following:

(a)  If additional service treatment records are obtained which demonstrate that a psychiatric disorder was noted when the Veteran was examined, accepted and enrolled for service, the examiner is to opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability was aggravated beyond its natural progression during service, resulting in current psychiatric disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

b)  If the Veteran's service treatment records are still unavailable; or, no psychiatric disorder was noted at the time of examination, acceptance and enrollment into service, with respect to each currently diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether (1) the disability clearly and unmistakably existed prior service entrance, and, if so (2)  the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.  

In rendering the requested opinion, the examiner must consider and  discuss all  pertinent medical and lay evidence or record, to include the Veteran's October 1966 intake interview report, the findings of Dr. J.S., Dr. G.T., and the January 2010 VA examiner, and the assertions  reflected in the statements of the Veteran, his brother, his sister and his former service comrades..

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim), and legal authority (to include 38 U.S.C.A. § 1111 and Wagner, cited above).

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

